Citation Nr: 1433956	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-42 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to accrued benefits based on service connection for amyotrophic lateral sclerosis (ALS) for the months of October and November 2008.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1955 to July 1958, with 3 months prior service.  The Veteran died in November 2008 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the VA Regional Office (RO) Phoenix, Arizona.  


FINDINGS OF FACT

1.  Effective September 23, 2008, VA issued a new regulation establishing presumptive service connection for ALS.  

2.  The Veteran's claim for service connection for ALS was received by the RO on November 7, 2008.

3.  The Veteran died on November [redacted], 2008.

4.  The appellant's claim seeking entitlement to accrued benefits was timely filed in February 2009.

5.  At the time of his death, the Veteran was due benefits based on service connection for ALS effective from September 23, 2008.

CONCLUSION OF LAW

The criteria for accrued benefits based on service connection for ALS for the months of October and November 2008 have been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.160(c), 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  "[A] pending claim" is defined as "an application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160(c).  

The law provides that where a claim for compensation is awarded pursuant to a liberalizing law, or a liberalizing VA issue, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue, although in no event shall such award be retroactive for more than one year from the date of application therefore.  If the claim is reviewed at the request of a claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

Effective September 23, 2008, VA issued a regulation establishing presumptive service connection for ALS.  See 38 C.F.R. § 3.318; see also 73 Fed. Reg. 54691 (Sept. 23, 2008).  This regulation provides that the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease if the veteran had active, continuous service of 90 days or more.  38 C.F.R. § 3.318.  

The Veteran filed his claim seeking service connection for ALS in November 2008; he died later that month.  The cause of death listed on the certificate of death was ALS.  The appellant filed a claim seeking entitlement to accrued benefits and service connection for the cause of the Veteran's death in February 2009.  In the April 2009 rating decision on appeal, the RO granted service connection for the cause of the Veteran's death based on the fact that he died due to ALS, which was presumptively related to his military service.  The appellant's benefits began December 1, 2008, the month after the Veteran's death.  In her December 2009 notice of disagreement and October 2010 substantive appeal, the appellant claimed that she was entitled to accrued benefits for the months of October and November 2008 based on the fact that the Veteran was entitled to service connection for ALS effective from September 23, 2008.

Based on a review of the evidence, the Board concludes that entitlement to accrued benefits is warranted.  In this case, the Veteran filed his claim in November 2008, within one year of the liberalizing regulation establishing service connection for ALS on a presumptive basis.  As such, at the time of the Veteran's death, he was due benefits based on service connection for ALS effective from September 23, 2008.  As the Veteran was due benefits from that date and as the appellant's claim was timely filed, she is entitled to accrued benefits based on a grant of service connection for ALS effective September 23, 2008.  As such, entitlement to accrued benefits for the months of October and November 2008 is warranted.  


ORDER

Entitlement to accrued benefits based on service connection for ALS for the months of October and November 2008 is granted.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


